443 N.W.2d 830 (1989)
FRIESEN'S, INC., et al., Appellants,
v.
Arnold LARSON, Donovan, McCarthy, Crassweller, Larson & Magie, P.A., James Balmer, et al., Respondents.
No. C7-88-1891.
Supreme Court of Minnesota.
August 11, 1989.
Dudley Younkin, Green, Merrigan, Johnson & Quayle, Minneapolis, for appellants.
Arnold Larson, Duluth, pro se.
Robert F. Berger, The Trenti Law Firm, Virginia, for Donovan, McCarthy, Crassweller, Larson & Magie, P.A.
John D. Kelly, Hanft, Fride, O'Brien, Harries, Swelbar & Burns, P.A., Duluth, for James Balmer, et al.
Considered and decided by the court en banc.
POPOVICH, Chief Justice.
We granted the petition of Donovan, McCarthy, Crassweller, Larson & Magie, P.A. to review the decision of the court of appeals reversing the summary judgment in petitioner's favor in the St. Louis County District Court in this legal malpractice action. Friesens, Inc. v. Arnold Larson, 438 *831 N.W.2d 444 (Minn.App.1989). We reverse and reinstate the summary judgment.
The facts and procedural history are detailed in the decision of the court of appeals. It is our view that the trial court properly entered summary judgment against the plaintiff on its claim that the defendant law firm was negligent in failing to provide adequate representation. The record persuades us that there exist no genuine issues of material fact that the alleged negligence in the performance of legal representation prior to January 1, 1983, the time when the firm's supervision and control over the file ceased, was causally related to any damages plaintiff might have incurred. Togstad v. Vesely, Otto, Miller & Keefe, 291 N.W.2d 686, 692 (Minn. 1980).
Reversed and summary judgment reinstated. *832